   8:20-cv-00016-JFB-SMB Doc # 19 Filed: 06/05/20 Page 1 of 1 - Page ID # 55



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DANIEL J. MARQUIS,                        )      CASE NO. 8:20-CV-16
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )      ORDER FOR DISMISSAL
                                          )      WITH PREJUDICE
TARTER FARM & RANCH                       )
EQUIPMENT, LLC,                           )
                                          )
                     Defendant.           )

       This matter is before the Court on the stipulation of the Plaintiff and Defendant,

that the above-captioned action be dismissed, with prejudice, which each party to pay

their own costs (Filing No. 18). The Court, being fully advised in the premises, finds that

such an order should be entered. Accordingly,

       IT IS ORDERED that this action is dismissed, with prejudice, each party to pay

their own costs.

       Dated this 5th day of June 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
